Citation Nr: 1205277	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  06-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spondylosis, prior to August 8, 2008.

3.  Entitlement to a disability rating in excess of 20 percent for lumbar spondylosis, from August 8, 2008 to the present.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which continued a 20 evaluation for mild peripheral neuropathy of the right upper extremity and a 10 evaluation for a back condition - lumbar myositis.  In March 2006, the Veteran submitted a notice of disagreement with the assigned evaluations and subsequently perfected his appeal in September 2006.

In August 2008, the RO in Huntington, West Virginia increased the Veteran's disability rating for lumbar spondylosis, previously rated as lumbar myositis, to 20 percent, effective August 8, 2008.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the February 2006 continuance of a 10 percent disability rating for his low back disability, the Board will address whether he was entitled to a disability rating higher than 10 percent prior to August 8, 2008 and whether he is entitled to a disability rating higher than 20 percent from August 8, 2008 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.

In July 2008 and November 2010, the Board remanded the Veteran's claims of entitlement to increased ratings for his low back and right arm disabilities to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with new VA examinations, informing him of the withdrawal of his representative, AMVETS, and reviewing newly submitted medical evidence.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was afforded new spine and peripheral nerve VA examinations in August 2008.  Additionally, a November 2010 letter informed him of AMVETS' withdrawal of representation.  Finally, all submitted medical evidence was reviewed and the claims were readjudicated most recently in a November 2011 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The issues of entitlement to evaluations in excess of 10 percent prior to August 8, 2008 and in excess of 20 percent from August 8, 2008 to the present for lumbar spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The Veteran's service-connected peripheral neuropathy of the right upper extremity is manifested by no more than mild symptoms, including numbness, tingling, and pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8511 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in November 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a November 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible, and translated from Spanish into English as necessary.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO and AMC provided the Veteran with VA examinations for his service-connected peripheral nerve disabilities in January 2006 and August 2008.  The examiners reviewed the claims file and/or VA treatment records, took a thorough history from the Veteran, and provided a thorough physical examination, including all appropriate testing.  Thus, the Board finds that the examinations of record are adequate for determining the disability rating for the Veteran's service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The Board notes that a single April 2009 VA treatment record indicates that the Veteran complained of an inability to perform some work tasks, but this was related to his nonservice-connected carpal tunnel syndrome.  As such, it does not trigger the duty to provide a new VA examination for the Veteran's service-connected right arm disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time for either of the issues on appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran's service-connected peripheral neuropathy of the right upper extremity has been evaluated as 20 percent disabling under Diagnostic Code 8511.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 8511, a 20 percent evaluation is assigned for mild incomplete paralysis of the middle radicular group of nerves of the major arm.  A 40 percent evaluation is assigned for moderate incomplete paralysis of the middle radicular group of nerves of the major arm.  A 50 percent evaluation is assigned for severe incomplete paralysis of the middle radicular group of nerves of the major arm.  A 70 percent evaluation is assigned for complete paralysis of the middle radicular group of nerves of the major arm; adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected.  See 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2011).  This is not to be combined with lost motion above the shoulder level.  See 38 C.F.R. § 4.124a, Diagnostic Code 8519, Note (2011).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  See 38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran was first afforded a VA peripheral nerves examination in conjunction with his present claim in January 2006.  At that time, he complained of persistent numbness and intermittent pain with cramping in the right forearm and hand.  He reported being employed as a mail carrier and experiencing no functional deficits or interference with daily activities.  The examiner found that the Veteran had a traumatic peripheral neuropathy in the right upper extremity with normal motor function, preserved grip and pincer grasp, no atrophy or involuntary movement, normal tone, and no hemi or monoparesis.  On testing, the Veteran demonstrated decreased pinprick and touch sensation in the right forearm and hand without any specific pattern of nerve or radicular group.  He diagnosed the Veteran with a peripheral nerve injury in the right upper extremity.

The Veteran was then examined for his peripheral neuropathy in August 2008.  At that time, he complained of right anterior forearm numbness and right hand weakness, as well as right lateral anterior forearm numbness and paresthesias.  He also reported being employed fulltime as a letter carrier with no time lost from work or significant effects on his occupation from his right arm disability.  He reported mild effects on his ability to engage in chores, exercise, and sports, and no effects on his other activities of daily living.  The examiner observed mildly diminished strength, no atrophy, decreased sensation for vibration, pain, and light touch.  He identified the affected nerve as the median ulnar nerve.  He noted an August 2006 EMG test, showing no electrodiagnostic evidence of peripheral neuropathy or poly radiculopathy.  The examiner diagnosed the Veteran with peripheral neuropathy of the right upper extremity with neuralgia, but no paralysis or neuritis.

In addition to the VA examinations, the medical evidence also includes private and VA treatment records, showing complaints of right arm numbness, that are consistent with the VA examinations of record.  

With regard to the Veteran's service-connected peripheral neuropathy of the right upper extremity, the medical evidence of record does not establish that this service-connected disability warrants a disability rating in excess of 20 percent.  There is no evidence that the symptoms that the Veteran experiences reflect more than a mild degree of incomplete paralysis of the middle radicular group.  His complaints are wholly sensory in nature and have not been shown to cause more than mild functional impairment or mild effects on his ability to perform activities of daily living.  Further, his neuropathy has not been shown to involve the relevant joints.  As the Veteran's symptoms are no more than mild and he is already being compensated at the mild level, an increased rating is not warranted for peripheral neuropathy of the right upper extremity.  Further, the regulations require that when the involvement is wholly sensory in nature, the rating is limited to the mild, or at the most, the moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2011).  The Veteran's currently assigned rating reflects his level of symptomatology.  As such, an increased rating is not warranted for the Veteran's service-connected peripheral neuropathy of the right upper extremity.

The Board has considered whether an increased evaluation could be assigned under an alternative diagnostic code used in rating disease of the peripheral nerves.  See 38 C.F.R. § 4.124a (2011).  However, none of the relevant nerves allow for a rating in excess of 20 percent for mild incomplete paralysis.  Therefore, an increased rating cannot be assigned for the right upper extremity under any other diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719 (2011).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's peripheral neuropathy of the right upper extremity warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Veteran's claim of entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his peripheral neuropathy of the right upper extremity, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected peripheral neuropathy of the right upper extremity, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability ratings contemplate his symptoms, including numbness and pain reflecting incomplete paralysis of the middle radicular group.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See 38 C.F.R. § 4.6 (2011).  Accordingly, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected peripheral neuropathy of the right upper extremity presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to a disability rating in excess of 10 percent prior to August 8, 2008 and in excess of 20 percent from August 8, 2008 to the present for lumbar spondylosis.

With regard to the Veteran's claim for an increased rating for his low back disability, there is some evidence that the Veteran's symptoms may have worsened since his last VA examination.  Notably, an October 2009 private treatment record indicates that the Veteran complained of numbness in all four extremities and EMG testing showed a diagnosis of radiculopathy.  At his most recent VA spine examination in August 2008, the Veteran only complained of numbness in the left lower extremity and was not diagnosed with radiculopathy.  As these new symptoms and diagnosis may indicate a worsening of the Veteran's low back symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of his service-connected low back disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased rating for lumbar spondylosis must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA treatment records from the San Juan VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his low back disability.  The examiner should specifically address whether the Veteran has radiculopathy as a result of his service-connected low back disability.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to a disability rating in excess of 10 percent prior to August 8, 2008 and in excess of 20 percent from August 8, 2008 to the present for lumbar spondylosis should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


